 

 

 

 

LETTER OF INTENT

This Letter of Intent ("LOI"), made this 14th day of March, 2006, between
Medical Group Services ("MGSI") and /or assigns Billing Associates, LLC., a
Florida limited liability company, and Mark Borden, summarizes the principal
terms with respect to the transactions contemplated herein.

A. Parties

MGSI

Medical Group Services, Inc., a Florida corporation headquartered at 2810 West
St. Isabel Street, Suite 201, Tampa, Florida 33607.



Billing Associates, a Florida limited liability company, headquartered at 9220
Overlook Drive, Tampa, Florida 33617

B. Acquisition of

During the due diligence period, MGSI has determined it shall base its
acquisition on a purchase price of $856,000.00.





MGSI shall conclude the purchase of Billing Associates through the purchase of
its corporate assets to include FF & E, service agreements, outstanding client
A/R, and all software all to be delivered free and clear. This will also include
its corporate trade name.



C. Terms of Payment

MGSI shall pay the purchase price in the following manner:





(1) The $856,000.00 purchase price to be paid in cash at time of closing.
[CONFIDENTIAL TREATMENT REQUESTED] This escrow deposit shall be subject to the
terms and conditions of the escrow agreement which will be prepared and executed
simultaneously to the purchase agreement at the time of closing. The purpose of
this deposit will be to provide the potential for a purchase price adjustment in
the event that the revenue of Billing Associates, Inc. is reduced as a result of
client terminations or some other material default of the (terms and conditions
will be detailed in escrow / purchase agreement.



D. Definitive Agreement It is the intent of both parties that this LOI be a
legal and binding agreement clearly representing both parties agreement on the
economic terms of this transaction; however, the definitive agreement shall be
subject to those modifications necessary to meet the legal and accounting
requirements.



Billing Associates / Mark Borden agrees that during the period of this LOI,
through the date of closing, it shall enter into no other agreements or
negotiations for the sale or merger of its assets / business.



As promptly as may be practicable, Billing Associates and MGSI shall undertake
in good faith to prepare, execute and deliver a mutually satisfactory definite
agreement with respect to the transaction contemplated hereby. Upon the
execution and delivery thereof, the terms, provisions, and conditions contained
in such Definitive Agreement shall supersede, in their entirely, all of the
terms, provisions and conditions of this LOI. Also included would be a
commitment to retain the services of Mark's dad, at current levels of
compensation, benefits and hours of service required, for a period of time not
to exceed two years, but certainly during Mark's employment period.



E. Information

Between the date of this LOI and the execution of the Definitive Agreement, each
Party agrees (i) to provide to the other party or its representatives, during
normal business hours full access to all of its assets, data, books, agreements,
and records; (ii) to furnish to the other party all requested information
concerning any of its business affairs that effect this transaction.
Notwithstanding the foregoing, the due diligence provided for above shall not be
unduly disruptive to the current business of the parties.





F. Conditions to Closing

The conditions to consummation of the transactions contemplated hereby include
but are not limited to (i) satisfactory completion of due diligence by both
parties; (ii) absence of any material adverse change in the assets, business,
operations or financial conditions of either party; (iii) each party obtaining
necessary board and shareholder approval; (iv) execution of a Definitive
Agreement; (v) each party to this agreement shall be responsible for their
respective legal fees.





G. Confidential Information

As used herein, the term "Confidential Information" means any information that
is proprietary to a party or has been acquired or is being used by such party
pursuant to a confidentiality agreement with a third party and which is not
generally known in the relevant industry or industry segment and affords
possessors of the information a commercial or business advantage over others who
do not have such information. The term "Confidential Information" may include,
but is not limited to, customer information, accounting data, statistical data,
research projects, development and marketing plans, customer lists,
trade-secrets, inventions and other materials. The term "Confidential
Information" does not include any information that, through no fault of the
receiving party, is or becomes: (i) substantially described in an English
language printed publication; (ii) developed by or on behalf of the receiving
party; or (iii) disclosed to the receiving party by a third party not having an
obligation of confidence to the owner of such information. Confidential
information shall be maintained under secure conditions by a receiving party
using at least the same security procedures used by such receiving party for the
protection of its own Confidential Information. The receiving party shall not
use any Confidential Information, except for the benefit of such information
without the expressed prior written consent of an authorized officer of the
owner of such information during the term of this Agreement and for three years
thereafter and shall not disclose any such information without such consent
except as permitted by this LOI or except: (i) to those of the receiving party's
employees and the performance of such receiving party's obligations under this
Agreement; (ii) to third parties who execute confidentiality agreements
acknowledging the obligations of confidentiality under this Agreement; (iii)
upon the order of a court or other tribunal of competent jurisdiction to
disclose such Confidential Information, upon notice to the owner of such
information.





Upon any termination of the receiving party's right to possess and/or use
Confidential Information, the receiving party shall turn over to the owner of
the Confidential Information (or, if agreed by such owner, destroy) any disks,
tapes, documentation, notes, memorandum, documents, or any other tangible
embodiments of any such information.



H. Governing Law

This Letter of Intent shall be construed and interpreted in accordance with and
governed by the laws of the State of Florida.





I. Counterparts

This LOI may be executed in one or more counterparts, and by facsimile, each of
which will be deemed to be an original copy and all of which, when taken
together, shall constitute one and the same agreement.





J. Time of Acceptance /

Seller shall have until 1:00pm on March 14th, 2006 to accept and deliver this
Letter of Intent to purchaser.



Closing

The closing of this transaction shall be on or before May 31, 2006 or any other
date mutually agreeable.





K. Contingencies

Transaction is also subject to MGSI successfully negotiating and retaining the
services of Mark Borden and entering into an employment agreement for a period
of at least one (1) year. The purchase agreement shall provide for an annual
salary of [CONFIDENTIAL TREATMENT REQUESTED]





 

Furthermore prior to closing Billing Associates shall transfer all real property
off balance sheet of its corporate ownership and said real property shall be
excluded from this transaction.



Both parties recognize that MGSI may have to continue operations at Billing
Associate's current location for a period not to exceed 90 days post closing.



L. Brokers Compensation

Both parties acknowledge that Billing Associates / Mark Borden have entered into
a Professional Services Agreement with Aaron Paul / DVS Group. This agreement
sets forth the fees to be paid to Aaron Paul / DVS Group for the securing of the
sales transaction contemplated in this Letter of Intent. The seller shall be
responsible for the payment of the fees associated with this agreement and shall
indemnify purchaser of any claims relating to the services provided by Aaron
Paul / DVS Group.





For: Medical Group Services, Inc. For: Billing Associates, Inc.



 

 

/s/ Anthony F. Maniscalco

/s/ Mark Borden



By: Anthony F. Maniscalco By: Mark Borden

C.E.O. President / Owner

Address: 7424 Hackamore Road

Zephyrhills, Fl 33541